DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The affividavit under 37 CFR 1.130(a) filed on 03/25/22 is sufficient to overcome the rejection of claims 1-20 based on Chen et al (US2020/0194093).  Therefore, the examiner withdraws the rejections under 35 U.S.C. 103 because the evidence of record establishes that Chen's disclosure of “Type 2 Escapes” is attributable to Benoit Nadeau-Dostie, who invented it.     In view of Benoit Nadeau-Dostie’s rule 130(a) declaration, it is clear that Chen et al did not invent “Type 2 Escapes” because she learned about it from Benoit Nadeau-Dostie.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Xin Yang on 04/18/2022

The application has been amended as follows: 

Claim 1. A memory-testing circuit in a circuit configured to perform a test of a memory in the circuit, the memory comprising error-correcting code circuitry configured to detect and correct no more than a first preset number of error bits per memory word detected in the memory, the memory-testing circuit comprising: a test controller; and repair circuitry configured to allocate a spare row or row block in the memory for a defective row or row block in the memory, a defective row or row block being a row or row block in which a memory word has a number of error bits greater than a second preset number, the second preset number being equal to or smaller than the first preset number, wherein the test of the memory comprises: disabling the error-correcting code circuitry by the test controller, performing a pre-repair operation, the pre-repair operation comprising: determining whether the memory has one or more defective rows or row blocks, and allocating one or more spare rows or row blocks for the one or more defective rows or row blocks if the one or more spare rows or row blocks are available, and performing a post-repair operation, the post-repair operation comprising: determining whether the memory has one or more new defective rows or row blocks after the pre-repair operation, and allocating one or more new spare rows or row blocks for the one or more new defective rows or row blocks if the one or more new spare rows or row blocks are available; wherein each of the determining whether the memory has one or more defective rows or row blocks and the determining whether the memory has one or more new defective rows or row blocks after the pre-repair operation comprises: selecting a reference address; and performing a series of write and read operations while accumulating results for the reference address.
Claim 2 (cancel).

Claim 3. The circuit recited in claim 1, wherein the series of write and read operations comprises writing and reading at the reference address and addresses other than the reference address, and the results for the reference address are derived by comparing bits at the reference address with expected bit values. 

Claim 4. The circuit recited in claim 1, wherein the series of write and read operations comprise reading a value of 0 and 1 from all bits of the reference address.

Claim 11. A method for testing a memory in a circuit by using a memory-testing circuit in the circuit, comprising: disabling error-correcting code circuitry in the circuit, the error-correcting code circuitry configured to, when enabled, detect and correct no more than a first preset number of error bits per memory word detected in the memory; performing a pre-repair operation, the pre-repair operation comprising: determining whether the memory has one or more defective rows or row blocks, and allocating one or more spare rows or row blocks in the memory for the one or more defective rows or row blocks if the one or more spare rows or row blocks are available, a defective row or row block being a row or row block in which a memory word has a number of error bits greater than a second preset number, the second preset number being equal to or smaller than the first preset number; and performing a post-repair operation, the post-repair operation comprising: determining whether the memory has one or more new defective rows or row blocks after the pre-repair operation, and allocating one or more new spare rows or row blocks for the one or more new defective rows or row blocks if the one or more new spare rows or row blocks are available; wherein each of the determining whether the memory has one or more defective rows or row blocks and the determining whether the memory has one or more new defective rows or row blocks after the pre-repair operation comprises: selecting a reference address; and performing a series of write and read operations while accumulating results for the reference address. 

Claim 12 (cancel).

13. The method recited in claim 11, wherein the series of write and read operations comprises writing and reading at the reference address and addresses other than the reference address, and the results for the reference address are derived by comparing bits at the reference address with expected bit values. 

Claim 14. The method recited in claim 11, wherein the series of write and read operations comprise reading a value of 0 and 1 from all bits of the reference address.

Allowable Subject Matter
Claims 1, 3-11, and 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior arts discloses or renders obvious that “each of the determining whether the memory has one or more defective rows or row blocks and the determining whether the memory has one or more new defective rows or row blocks after the pre-repair operation comprises: selecting a reference address; and performing a series of write and read operations while accumulating results for the reference address”, in combination with other features claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUERRIER MERANT whose telephone number is (571)270-1066. The examiner can normally be reached Monday-Friday 8:00 Am - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUERRIER MERANT/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        4/19/2022